SEC 873 (11-05) OMB APPROVAL OMB Number: 3235-0060 Expires: January 31, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 CORRESPONDENCE August 27, 2007 Date of Correspondence Subjex Corporation (Exact name of registrant as specified in its charter) Minnesota 0-29711 41-1596056 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No) 3245 Hennepin Ave S Suite 1, Minneapolis MN 55408 (Address of principal executive offices) (Zip Code) (612) 827-2203 (Registrant’s telephone number, including area code) Bill Demarest Staff Accountant Division of Corporation Finance RE: Subjex Corporation Form 10-KSB for the fiscal year ended December 31, 2006 Filed April 16th 2007 File No 0-29711 Dear Mr. Demarest, We have reviewed your response letter dated August 23, 2007 and we disagree with your conclusion based on the following information. 1. While the Far Superior agreement was canceled in 2006 - that did not affect the sales made by Far Superior from a contractual perspective. The failure of the Far Superior agreement did not undue the sales made by Far Superior because Far Superior was selling (in part) existing Subjex Corporation products. Therefore the Far Superior agreement and the sales made by them were completely different transactions and the company was still under obligation to make good on these sales in 2006. 2. In 2007 it was realized that the company was unable to complete these sales therefore it made refund offers to these clients which were accepted.These refunds were not part of any agreement with Far Superior nor were they part of the original sales agreements.Therefore these refund agreements were made and refunded in 2007 and must be recorded at that time. Recording these refund transactions in 2006 would be completely inaccurate. Sincerely, Andrew Hyder CEO Subjex Corporation (“Company”) acknowledges and confirms that: · The “Company” is responsible for the adequacy and accuracy of this disclosure and correspondence. · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Subjex Corporation (Registrant) By /s/ Andrew Hyder (Signature) Andrew Hyder, CEO (acting CFO) July 26, 2007
